Exhibit 10.4

Form of Securities Purchase Agreement

 

Sanchez Energy Corporation
1111 Bagby Street, Suite 1800
Houston, Texas 77002

 

Ladies and Gentlemen:

 

Each of the undersigned (each, an “Investor”) hereby confirms its agreement with
you as follows:

 

1.                                       This Securities Purchase Agreement (the
“Agreement”) is made as of the Effective Time (as defined below) between Sanchez
Energy Corporation, a Delaware corporation (the “Company”), and the Investor
listed on the signature pages hereto.

 

2.                                       The Company is proposing to issue and
sell to certain investors (the “Offering”) up to the amount of the aggregate
liquidation preference of its Cumulative Perpetual Convertible Preferred Stock,
Series B (the “Securities”), to be set forth in the Final Term Sheet (as defined
below), which are convertible into shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”).  The Securities are being offered to
qualified institutional buyers (“QIBs”) within the meaning of Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), that are
accredited investors (each, an “accredited investor”) under Rule 501(a)(1), (2),
(3) or (7) under the Securities Act pursuant to a private placement exemption
from registration under the Securities Act.

 

3.                                       The Company and the Investor agree
that, upon the terms and subject to the conditions set forth herein, the
Investor will purchase from the Company and the Company will issue and sell to
the Investor up to the aggregate liquidation preference of Securities set forth
below on the Investor’s signature page for the per share purchase price to be
set forth on the Final Term Sheet (as defined below).  The Securities shall have
the terms described in the preliminary private placement memorandum dated
March 5, 2013 (the “Preliminary Private Placement Memorandum”) relating to the
offering of the Securities (as supplemented by the final pricing term sheet (the
“Final Term Sheet”) to be sent to the Investor prior to the Effective Time (as
defined below)).  Each of the Company and the Investor will send to the other a
signed counterpart to this Agreement on or prior to the pricing of the
Securities (facsimile or pdf executed signature pages transmitted to the
facsimile number or electronic mail addresses, as the case may be, set forth in
Section 7 of Annex A hereto will be deemed acceptable), with such signature
pages to be held in escrow until the Effective Time.  In addition and, if
applicable, the Investor will also send to the Company  a completed Schedule 1
hereto.  In connection with the pricing of the Securities, the Company or its
agents shall send the Final Term Sheet by electronic mail to the Investor, which
electronic mail shall also indicate the aggregate liquidation preference of the
Securities (the “Allocated Securities”) that the Company has allocated to such
Investor and the aggregate purchase price therefor.  The Investor will agree to
purchase the Allocated Securities by sending a written acceptance (the “Investor
Acceptance”) by electronic mail to the Company or its agents, agreeing to
purchase the Allocated Securities and agreeing to the Final Term Sheet.  Upon
the Company’s receipt of the Investor Acceptance, the signature pages hereto
will, automatically, without any further action by any party, be

 

1

--------------------------------------------------------------------------------


 

released from escrow and this Agreement will become effective and binding on all
parties hereto (such date and time, the “Effective Time”).  If, after the
Effective Time, the Investor wishes to purchase additional Securities, the
Investor will send, prior to 8:00 am New York City time on the first business
day following the date of the Effective Time, an amended signature page hereto
indicating the new amount of Securities that the Investor desires to purchase,
following receipt of which the Company or its agents may send an electronic mail
indicating the new amount of the Securities that the Company has agreed to issue
and sell to the Investor (which, in no event, will be less than the amount of
the Allocated Securities that the Company agreed to sell to the Investor at the
Effective Time and such new amount of Securities will be deemed the Allocated
Securities for such Investor for purposes of this Agreement and this Agreement
will be deemed amended as of the Effective Time solely for this purpose).  For
the avoidance of doubt, the Investor understands and agrees that the Company and
its agents may rely on the representations, warranties, covenants,
acknowledgements and agreements herein, in determining the Investor’s and the
accounts’ of its affiliates or existing clients for whom such Investor exercises
discretionary investment authority (collectively, an “Account”) eligibility to
acquire the Securities at any time, including prior to Closing (as defined
below).  On or prior to the Closing, the Investor will be given a final private
placement memorandum (the “Final Private Placement Memorandum”).

 

4.                                       The Securities shall be purchased
pursuant to the Terms and Conditions for Purchase of Securities attached hereto
as Annex A and incorporated herein by reference as if fully set forth herein. 
The Securities purchased by the Investor will be delivered by electronic
book-entry through the facilities of The Depository Trust Company (“DTC”), to an
account specified by the Investor set forth below and, subject to the terms
hereof, will be released by the Company’s transfer agent, Continental Stock
Transfer & Trust Company (the “Transfer Agent”), at the written request of the
Company, to such Investor at the Closing.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

Aggregate Liquidation Preference of Securities the Investor Agrees to Purchase:
$

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.  This Agreement is
dated effective as of the Effective Time (as defined above).

 

 

AGREED AND ACCEPTED:

Name of Investor:

 

 

 

Sanchez Energy Corporation a Delaware corporation

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Print Name:

 

Title:

 

Title:

 

 

 

Address:

 

 

 

 

Tax ID No.:

 

Settlement Contact Name:

 

 

Telephone:

 

 

Email Address:

 

Jurisdiction of Organization:

 

 

 

Accounts (Check one): No: o Yes: o (if, “yes,” complete Schedule 1)

 

 

 

Wire instructions to wire funds to the Investor, in the event the Escrow Agent
is required to return the funds of the Investor held in escrow.

 

 

 

 

 

 

 

 

 

Name in which electronic book-entry should be made (if different):

 

 

 

DTC Account:

 

DTC Internal Account:

 

3

--------------------------------------------------------------------------------


 

If you are a Registered Investment Company, as defined in this Agreement, please
provide information relating to your Custodial Agent.

 

 

 

Name of Custodial Agent: :

 

 

 

 

 

Address:

 

 

 

Tax ID No.:

 

Settlement Contact Name:

 

 

Telephone:

 

 

Email Address:

 

 

 

Wire instructions to wire funds to the Custodial Agent, in the event the Escrow
Agent is required to return the funds of the Investor held in escrow.

 

 

 

 

 

 

 

 

 

Name in which electronic book-entry should be made (if different):

 

 

 

DTC Account:

 

DTC Internal Account:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

ACCOUNTS OF OTHERS

 

Name of Account

 

State/Country of
Residence

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

INSTRUCTION SHEET FOR INVESTOR

 

(to be read in conjunction with the entire Securities Purchase Agreement)

 

Complete the following items in the Securities Purchase Agreement:

 

1.                                       Provide the information regarding the
Investor requested on pages 3, 4 and 5, if applicable.  The Agreement must be
executed by an individual authorized to bind the Investor.

 

2.                                       If the Investor is purchasing
Securities for more than one Account, it may either (i) complete a separate
Securities Purchase Agreement for each such Account, in which case a separate
wire transfer (or other acceptable forms of payment) must be made by or on
behalf of such Account for the Securities it will purchase and a separate
delivery of Securities will be made via DTC to each Account or (ii) complete a
single Securities Purchase Agreement for all such Accounts, in which case only
one wire transfer (or other acceptable forms of payment) need be made for the
Securities to be purchased for all such Accounts, but all such Securities will
be delivered to a single DTC account specified by the Investor.  A Registered
Investment Company (as defined herein) must complete a separate Securities
Purchase Agreement.

 

3.                                       Return the signed Securities Purchase
Agreement as soon as possible to:

 

RBC Capital Markets, LLC

Three World Financial Center
200 Vesey Street
New York, New York 10281
Attention:  Equity Capital Markets

Fax:  212-428-6260

E-mail:  andrew.apthorpe@rbccm.com

 

With a copy to:  christopher.bornhorst@davispolk.com

 

6

--------------------------------------------------------------------------------


 

ANNEX A TO THE SECURITIES PURCHASE AGREEMENT

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.               Authorization and Sale of Securities.  The Company is proposing
to sell up to the aggregate liquidation preference of the Securities to be set
forth in the Final Term Sheet.

 

2.               Investor Acknowledgments.

 

2.1.           The Investor acknowledges that the Company intends to enter into
agreements similar to this Agreement with certain other investors (the “Other
Investors”) and expects to complete sales of Securities to them.  (The Investor
and the Other Investors are hereinafter sometimes collectively referred to as
the “Investors,” and this Agreement and the securities purchase agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Agreements”).

 

2.2              The Investor acknowledges that the Company intends to pay RBC
Capital Markets, LLC (the “Placement Agent”) a fee in respect of the sale of
Securities to the Investors.

 

3.               Closings and Delivery of Securities and Funds.

 

3.1              The completion of the purchase and sale of the Securities (the
“Closing”) shall occur on the fifth business day after the Effective Time, or
“T+5” (the “Closing Date”), at the offices of the Company’s counsel.  At the
Closing, (i) the Company shall cause the Transfer Agent to deliver to the
Investor the Allocated Securities to the DTC account specified by such Investor
and (ii) the aggregate purchase price for the Allocated Securities shall be
delivered by or on behalf of the Investor to the Company pursuant to the terms
of the Escrow Agreement (as defined below) unless the Investor is a Registered
Investment Company and alternative arrangements have been made as provided in
Section 3.4.

 

3.2              If at the Closing, the Company has received from the Investors
proceeds for less than the minimum aggregate liquidation preference to be set
forth in the Final Term Sheet, the Company shall terminate this Agreement and
the Offering.  Payment by an Investor for the Allocated Securities shall be made
by wire transfer of immediately available funds to an account established by an
escrow agent to be specified by the Company or its agents (the “Escrow Agent”),
to be placed in escrow pursuant to the terms of an escrow agreement between the
Company and the Escrow Agent (the “Escrow Agreement”), unless the Investor is a
registered investment company (a “Registered Investment Company”) under the
Investment Company Act of 1940, as amended, in which case the procedures set
forth in the fourth paragraph of Section 3.4 will be followed.

 

3.3              In addition to the conditions precedent set forth in the
Placement Agency Agreement (as defined below) (which such conditions, including
an amendment

 

7

--------------------------------------------------------------------------------


 

to the Company’s credit facilities to permit an issuance of the Securities, are
customary for transactions of this nature) or set forth elsewhere herein, the
Company’s obligation to issue and sell Allocated Securities to any Investor
shall be subject to the condition (the “Company Closing Condition”), which may
be waived (in whole or in part) by the Company, that the representations and
warranties made by the Investors be accurate and true as of the Effective Time
and the Closing Date and that the Investors have fulfilled those undertakings of
the Investors that are to be fulfilled prior to the Closing.  The Investor’s
obligation to purchase the Allocated Securities shall be subject to the
condition (the “Investor Closing Condition” and, together with the Company
Closing Condition, the “Closing Conditions”) that the Placement Agent shall  not
have terminated the Placement Agency Agreement to be entered into between the
Company and the Placement Agent (the “Placement Agency Agreement”), pursuant to
Section 9 thereof.

 

3.4              The Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Allocated Securities being
purchased by such Investor to the account to be specified by the Company or its
agents to the Investor.

 

Such funds shall be remitted to the Escrow Agent prior to 5:00 p.m., New York
City time, on or before the business day immediately prior to the Closing Date
and shall be held in escrow until the Closing pursuant to the terms of the
Escrow Agreement at which time such funds will be delivered by the Escrow Agent
on behalf of the Investor to the Company. Upon evidence satisfactory to, with
respect to the Company Closing Condition, the Company, that, in its reasonable
judgment, such condition has been met or, in its sole discretion, waived and,
with respect to the Investor Closing Condition, the Placement Agent, that, in
its reasonable judgment, such condition has been met, the Company and the
Placement Agent will deliver to the Escrow Agent joint written instructions that
(a) confirm that all Closing Conditions have been met or waived by the party
permitted to do so and (b) instruct the Escrow Agent to promptly release from
the escrow account established pursuant to the Escrow Agreement the aggregate
purchase price for the Securities to be issued pursuant to the Agreements to the
Company, as payment for the Securities.  In connection therewith, the Company
shall issue to each Investor the Securities purchased by such Investor.  For the
avoidance of doubt, the Escrow Agent shall not be authorized to release any
funds from the escrow account to the Company unless both the Company and the
Placement Agent confirm that the Closing Conditions have been met or waived by
the party permitted to do so.  If the Company terminates the Offering for any
reason or the Closing Conditions are not satisfied or waived on or prior to the
Closing Date, the Company will instruct the Escrow Agent to promptly return each
Investor’s funds to it by wire transfer (if return wiring instructions has been
provided) or check (if return wiring information has not been provided).

 

Each Investor agrees to indemnify and hold harmless the Placement Agent and the
Escrow Agent and their respective directors, officers, employees and agents

 

8

--------------------------------------------------------------------------------


 

and each person who controls the Placement Agent or Escrow Agent within the
meaning of the Securities Act, and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
(including, without limitation, legal or other expenses reasonably incurred in
connection with investigating or defending the same) (“Losses”) arising under
this Section 3.4 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, except for Losses resulting from
the willful misconduct or gross negligence of the Placement Agent or the Escrow
Agent; provided, however, that the Investor’s obligations under this sentence
shall relate only to Losses arising from any act or failure to act by the
Investor. Anything in this agreement to the contrary notwithstanding, in no
event shall the Placement Agent or the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Placement Agent or Escrow Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

In lieu of the procedures specified in this Section 3.4, if the Investor is a
Registered Investment Company, the Investor and its custodial agent (the
“Custodial Agent”) shall contact Andrew Apthorpe (andrew.apthorpe@rbccm.com),
RBC Capital Markets, LLC, Tel: 212-428-3013, prior to 3:00 p.m., New York City
time, on the second business day prior to the Closing Date for alternative
payment instructions.

 

3.5              Promptly after the Effective Time, the Investor shall direct
the broker-dealer at which the account or accounts to be credited with the
Securities are maintained, which broker-dealer shall be a DTC participant, to
set up a Deposit/Withdrawal at Custodian (“DWAC”) instructing the Transfer Agent
to credit such account or accounts with the Securities by means of an electronic
book-entry delivery.  Such DWAC shall indicate the settlement date for the
deposit of the Securities, which date shall be provided to the Investor by the
Placement Agent or in the Final Term Sheet. Simultaneously with the delivery to
the Company by the Escrow Agent of the funds held in escrow pursuant to
Section 3.4 above (subject to the last paragraph thereof), the Company shall
direct the Transfer Agent to credit the Investor’s account or accounts with the
Securities pursuant to the information contained in the DWAC.

 

4.               Representations, Warranties and Covenants of the Company.

 

The Company hereby represents and warrants to, and covenants with, the Investor
that:

 

4.1              The Company has all requisite corporate power and authority to
enter into this Agreement, to consummate the transactions contemplated hereby,
including the issuance, sale and delivery of the Securities, and all corporate
action required to be taken by the Company for the authorization, issuance, sale
and delivery of the Securities, the execution and delivery of this Agreement and
the consummation

 

9

--------------------------------------------------------------------------------


 

of the transactions contemplated hereby have been or will have been prior to
Closing validly taken.  The Securities have been or will have been prior to
Closing duly authorized by the Company and, when issued and delivered against
payment therefor, will be validly issued, fully paid and non-assessable; and the
Securities will conform in all material respects to the descriptions thereof in
the Preliminary Private Placement Memorandum (when such document is read
together with the Final Term Sheet).

 

4.2              The Company’s (i) Annual Report on Form 10-K for the fiscal
year ended December 31, 2011 filed with the Securities and Exchange Commission
(the “SEC”) on March 30, 2012, (ii) Current Reports on Form 8-K filed or
furnished with the SEC on January 5, 2012, January 13, 2012, February 21, 2012,
March 14, 2012, March 29, 2012, May 10, 2012, May 24, 2012, June 15, 2012,
June 19, 2012, June 22, 2012, August 9, 2012, September 11, 2012, September 12,
2012, September 17, 2012, September 18, 2012, October 3, 2012, November 8, 2012,
November 23, 2012, December 3, 2012, December 20, 2012, January 2, 2013,
February 6, 2013, March 7, 2013 and all subsequent current reports that have
been filed or furnished with the SEC and (iii) description of the Common Stock
contained in the Company’s registration statement on Form 8-A filed with the SEC
on December 9, 2011 and any amendment or supplement thereto (collectively, the
“Exchange Act Filings”), each as of its date, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

5.               Representations, Warranties and Covenants of the Investor.

 

The Investor hereby represents and warrants to, and covenants with (and each
Account shall be deemed to have represented and warranted, and covenanted with)
the Company and the Placement Agent that (whether in the case of an Account so
specified or not):

 

5.1              (1)  The Investor and each Account is (a) a QIB as defined in
Rule 144A under the Securities Act that is also an accredited investor not
formed for the specific purpose of acquiring the Securities, (b) aware that the
sale to it is being made in reliance on a private placement exemption from
registration under the Securities Act, (c) acquiring the Securities for its own
account or (with respect to the Investor) for the account of a QIB (that is also
an accredited investor) and not for the benefit of any other person and not with
a view to distribution in violation of the Securities Act or the securities laws
of any other applicable jurisdiction and (d) aware that hedging transactions
involving the Company’s securities may not be conducted unless in compliance
with the Securities Act.

 

(2)  The Investor understands and agrees on behalf of itself and on behalf of
any Account for which it is purchasing the Securities, and each subsequent
holder of the Securities, the Common Stock issuable upon conversion of the
Securities and the shares of Common Stock issuable as a dividend on the
Securities, if any, by

 

10

--------------------------------------------------------------------------------


 

its acceptance thereof will be deemed to agree, that the Securities, the Common
Stock issuable upon conversion of the Securities and the shares of Common Stock
issuable as a dividend on the Securities, if any, are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and are “restricted securities” under the Securities Act, that
the Securities, the Common Stock issuable upon conversion of the Securities and
the shares of Common Stock issuable as a dividend on the Securities, if any,
have not been, and will not be, registered under the Securities Act and that
(a) if it decides to offer, resell, pledge or otherwise transfer any of the
Securities, the Common Stock issuable upon conversion of the Securities and the
shares of Common Stock issuable as a dividend on the Securities, if any, such
Securities, the Common Stock issuable upon conversion of the Securities and the
shares of Common Stock issuable as a dividend on the Securities, if any, may be
offered, resold, pledged or otherwise transferred only (i) to a person whom the
seller reasonably believes is a QIB in a transaction meeting the requirements of
Rule 144A under the Securities Act (if available), (ii) pursuant to any other
exemption from the registration requirements of the Securities Act, including
Rule 144 under the Securities Act (if available), (iii) pursuant to an effective
registration statement under the Securities Act (which the Company has no
obligation to effect), or (iv) to the Company, or one of its subsidiaries, in
each of cases (i) through (iv), in accordance with any applicable securities
laws of any state of the United States, and that (b) the Investor and each
Account will, and each subsequent holder is required to, notify any subsequent
purchaser of the Securities, Common Stock issued upon conversion of the
Securities and the shares of Common Stock issued as a dividend on the
Securities, if any, of the resale restrictions referred to in (a) above and will
provide the Company and the Transfer Agent such certificates opinions of counsel
and other information as they may reasonably require to confirm that the
transfer by it complies with the foregoing restrictions, if applicable.

 

(3) The Investor, on behalf of itself and each Account, understands that all of
the Securities and, with appropriate modifications, the shares of Common Stock
issued upon conversion of the Securities and the shares of Common Stock issuable
as a dividend on the Securities, if any, will, unless sold pursuant to a
registration statement that has been declared effective under the Securities Act
(which the Company has no obligation to effect) or in compliance with Rule 144,
bear a legend substantially to the following effect:

 

THIS SHARE OF CONVERTIBLE PREFERRED STOCK, THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF CONVERTIBLE PREFERRED STOCK AND THE SHARES OF COMMON
STOCK ISSUABLE AS A DIVIDEND ON THE CONVERTIBLE PREFERRED STOCK, IF ANY, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SHARE OF
CONVERTIBLE PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN
MAY BE OFFERED, SOLD,

 

11

--------------------------------------------------------------------------------


 

PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.                                  REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH
IT IS ACTING IS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE
144A UNDER THE SECURITIES ACT) AND AN “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a) UNDER THE SECURITIES ACT AND THAT IT EXERCISES SOLE INVESTMENT
DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND

 

2.                                  AGREES FOR THE BENEFIT OF SANCHEZ ENERGY
CORPORATION (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE
TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT
IS THE LATER OF (X) ONE YEAR AFTER THE LAST DATE OF INITIAL ISSUANCE HEREOF OR
SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR
ANY SUCCESSOR PROVISION THERETO, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE
REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)                         TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)                           PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR

 

(C)                           TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, OR

 

(D)                          PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED
BY RULE 144 UNDER THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(B) ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE
THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS
MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

12

--------------------------------------------------------------------------------


 

The Investor, on its own behalf and on behalf of each Account, also understands
that the Securities will bear the following legend:

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY DURING THE THREE IMMEDIATELY PRECEDING MONTHS MAY PURCHASE
OR OTHERWISE ACQUIRE THIS SHARE OF CONVERTIBLE PREFERRED STOCK OR A BENEFICIAL
INTEREST HEREIN

 

(4)          The Investor, on behalf of itself and each Account, hereby
represents and warrants that:

 

(a) it and each Account is able to fend for itself in connection with the
transactions contemplated by the Preliminary Private Placement Memorandum and
this Agreement;

 

(b)  by reason of its and each Account’s business and financial experience, it
and each Account has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Securities; and

 

(c)  it and each Account has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment.

 

(5)   The Investor has received or will receive, as the case may be, and has
provided or will provide, as the case may be, to each Account, a copy of this
Agreement, the Preliminary Private Placement Memorandum, the Final Term Sheet
and the investor presentation referred to below (but in accordance with its
confidentiality obligations to the Company) and, on behalf of itself and each
Account, acknowledges that (a) it has conducted its own investigation of the
Company and the terms of the Securities and, in conducting its examination, it
has not relied on the Placement Agent or on any statements or other information
provided by the Placement Agent concerning the Company or the terms of this
offering, (b) it has had access to, and has had an adequate opportunity to
review, all information the Company has filed with and furnished to the SEC,
including the information set forth in the Exchange Act Filings (including any
risk factors set forth therein) and such financial and other information as it
deems necessary to make its decision to purchase the Securities, (c) it has had
access to information regarding the proposed acquisition (the “Acquisition”) by
the Company or a subsidiary thereof of certain assets from Hess Corporation
pursuant to a purchase and sale or other similar agreement, including, without
limitation, as set forth in the Convertible Preferred Stock Offering Investor
Presentation dated March 2013, (d) it is aware that there are substantial risks
related to the Acquisition, including those described in the risk factors set
forth on Exhibit A hereto, which it has reviewed and understood and (e) the
Investor

 

13

--------------------------------------------------------------------------------


 

has the power and authority to make the representations and warranties herein on
behalf of each Account and has made reasonable inquiries of each such Account
with respect thereto.  Such Investor, on its own behalf and on behalf of each
Account, also acknowledges and understands that (x) the Company has not yet
filed its Annual Report on Form 10-K for the fiscal year ended December 31, 2012
and that the financial statements and other information included in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2011 are considered
“stale” pursuant to the rules and regulations of the SEC and (y) historical and
pro forma financial statements regarding the Acquisition are not currently
publicly available and have not been provided to it; such Investor understands,
on its own behalf and on behalf of each Account, that after the closing date of
the Acquisition (if the closing thereof occurs), historical and pro forma
financial statements will be required to be filed with the SEC by the Company
pursuant to the rules and regulations of the SEC.  Such Investor believes, on
its own behalf and on behalf of each Account, that, notwithstanding (x) and
(y) above, it is still capable of evaluating the risks and merits of the
purchase of the Securities.  The Investor and each Account agrees that it has
been offered the opportunity to ask questions of the Company and received
answers thereto, as it deemed necessary in connection with the decision to
purchase the Securities.

 

(6)  The Investor understands, on its own behalf and on behalf of each Account,
that the Company, the Placement Agent and others will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements and
agrees that if any of the representations and acknowledgements deemed to have
been made by it by its purchase of the Securities are no longer accurate, the
Investor shall promptly notify the Company and the Placement Agent.  If the
Investor is acquiring the Securities for one or more Accounts, it represents
that it is acquiring the Securities as a fiduciary or agent for such Accounts
and has sole investment discretion with respect to each such Account and it has
full power to make the representations, acknowledgements and agreements herein
on behalf of such Account.

 

5.2.              The Investor acknowledges that the Placement Agent and its
directors, officers, employees, representatives and controlling persons have no
responsibility for making any independent investigation of the information
contained in the Preliminary Private Placement Memorandum, the Exchange Act
Filings, the Final Term Sheet or the Final Private Placement Memorandum and make
no representation or warranty to the Investor, express or implied, with respect
to the Company or the Securities or the accuracy, completeness or adequacy of
any of the foregoing or any publicly available information, nor shall any of the
foregoing persons be liable for any loss or damages of any kind resulting from
the use of the information contained therein or otherwise supplied to the
Investor.

 

5.3.                 The Investor acknowledges on its own behalf and on behalf
of each Account that no action has been or will be taken in any jurisdiction
outside the United

 

14

--------------------------------------------------------------------------------


 

States by the Company or the Placement Agent that would permit an offering of
the Securities, or possession or distribution of offering materials in
connection with the issue of the Securities (including any filing of a
registration statement), in any jurisdiction outside the United States where
action for that purpose is required.  Each Investor outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

 

5.4.           The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and this Agreement constitutes a legal, valid,
binding and enforceable obligation of the Investor, except as the enforceability
of the Agreement may be subject to or limited by bankruptcy, insolvency,
reorganization, fraudulent transfer or other similar laws relating to or
affecting the rights of creditors generally.

 

5.5.           The entry into and performance of this Agreement by the Investor
and the consummation by the Investor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
Investor, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which the Investor is party or to which
any of the Investor’s property or assets is subject, (iii) result in the
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Investor, and (iv) require
any consent (other than standard internal consents) except in the case of
clauses (ii), (iii) and (iv) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to prevent the Investor from performing its obligations hereunder.

 

5.6.           The Investor understands on its own behalf and on behalf of each
Account that nothing in the Preliminary Private Placement Memorandum, the Final
Term Sheet, the Final Private Placement Memorandum, this Agreement, information
the Company has filed with and furnished to the SEC or any other materials
presented to the Investor or such Account in connection with the purchase and
sale of the Securities (including any materials related to the Acquisition)
constitutes legal, tax or investment advice.  The Investor has on its own behalf
and on behalf of each Account consulted such legal, tax and investment advisors
as it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities and has made its own assessment and has
satisfied itself concerning the relevant tax and other economic considerations
relevant to its investment in the Securities.

 

5.7.           Each Investor or Account in a Member State of the European
Economic Area (the “EEA”) which has implemented Directive 2003/71/EC and any

 

15

--------------------------------------------------------------------------------


 

amendments thereto, including Directive 2010/73/EU, to the extent implemented in
the Member State (the “Prospectus Directive”) (each a “Relevant Member State”)
represents, warrants and agrees that the Investor and such Account:

 

(a) is a qualified investor within the meaning of the law in that Relevant
Member State implementing Article 2(1)(e) of the Prospectus Directive (a
“Qualified Investor”); and

 

(b) in the case of any Securities acquired by the Investor as a financial
intermediary, as that term is used in Article 3(2) of the Prospectus Directive,
(i) the Securities acquired by the Investor in the offering have not been
acquired on behalf of, nor have they been acquired with a view to their offer to
the public or resale to, persons in any Relevant Member State other than
“Qualified Investors”, or in circumstances in which the prior consent of the
Company has been given to the offer to the public or resale; or (ii) where
Securities have been acquired by it on behalf of persons in any Relevant Member
State other than Qualified Investors, the offer of those Securities to it is not
treated under the Prospectus Directive as having been made to such persons.

 

For the purposes of Section 5.7, the expression an “offer to the public” in
relation to any Securities in any Relevant Member State means the communication
in any form and by any means of sufficient information on the terms of the offer
and any Securities to be offered so as to enable an investor to decide to
purchase any Securities, as the same may be varied in that Relevant Member State
by any measure implementing the Prospectus Directive in that Relevant Member
State.

 

5.8.                  The Investor (and each Account) became aware of the
offering of the Securities and the Securities were offered to the Investor
(and/or each such Account) solely by means of the Preliminary Private Placement
Memorandum, the Final Private Placement Memorandum, the Convertible Preferred
Stock Offering Investor Presentation dated March 2013, if applicable, and the
Final Term Sheet, and by direct contact between the Investor (or such Account)
and the Company or the Placement Agent, with whom the Investor (or such Account)
had, prior to such contact, an existing business relationship. The Investor (and
each Account) did not become aware of this offering of the Securities, nor were
the Securities offered to the Investor (or any Account) by any means other than
the Preliminary Private Placement Memorandum, the Final Private Placement
Memorandum, the investor presentation referred to herein, if applicable, and the
Final Term Sheet, including, in each case, by any form of general solicitation
or general advertising.

 

6.               Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement, the
representations and warranties set forth in Section 4.1, Section 5.1,
Section 5.2, Section 5.3, Section 5.4, Section 5.6, Section 5.7 and Section 5.8
shall survive the execution and delivery of this Agreement

 

16

--------------------------------------------------------------------------------


 

indefinitely and the other representations and warranties set forth herein shall
survive until the expiration of the applicable statute of limitations.  The
covenants and other agreements made in this Agreement shall survive the Closing
and remain in full force and effect regardless of acceptance of any of the
Securities being purchased and the payment therefor.

 

7.               Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be delivered (A) if within
the domestic United States, by first-class registered or certified mail, or
nationally recognized overnight express courier, postage prepaid, by facsimile
or by electronic mail, or (B) otherwise by International Federal Express or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows, (v) if sent by electronic mail,
upon receipt by the recipient thereof (which may, but need not, be confirmed by
electronic mail or telephone), and shall be delivered as addressed as follows:

 

(a)                                  if to the Company, to:
Sanchez Energy Corporation
1111 Bagby Street, Suite 1800
Houston, Texas 77002
Attention: Michael G. Long
Facsimile: 713-756-2784
mlong@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street

44th Floor

Houston, TX 77002

Attention:                 David P. Elder

Shar Ahmed
Facsimile: 713-236-0822

delder@akingump.com

sahmed@akingump.com

 

(b)                                 if to the Investor, at its address on the
signature page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

8.               Changes.  Except as contemplated herein, this Agreement may not
be modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor; provided that if such modification or amendment would
affect the rights of the

 

17

--------------------------------------------------------------------------------


 

Placement Agent under this Agreement, such instrument shall not be effective
unless also signed by the Placement Agent.

 

9.               Headings.  The headings of the various sections of this
Agreement have been inserted for convenience or reference only and shall not be
deemed to be part of this Agreement.

 

10.         Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

11.         Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

 

12.         Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

13.         Third Party Beneficiary.  The Investor acknowledges that the
Placement Agent is a third party beneficiary entitled to rely on this Agreement
and receive the benefits of the representations, warranties and covenants made
by, and the responsibilities of, the Investor under this Agreement.

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

We may not enter into a purchase and sale agreement for the acquisition of
certain assets from Hess Corporation, and, even if we do enter into such an
agreement, we may not be able the consummate the Hess acquisition.

 

We are currently negotiating the purchase and sale agreement for the Hess
acquisition as part of a competitive bid process.  There can be no assurances
that we will reach an agreement with Hess on the terms and conditions for the
Hess acquisition or that we will enter into a purchase and sale agreement with
Hess.

 

If we do enter in a purchase and sale agreement with Hess, the consummation of
the Hess acquisition will be subject to certain closing conditions, including
conditions that must be met by Hess and which are beyond our control.  In
addition, under certain circumstances, we or Hess will be able to terminate the
purchase and sale agreement.  Furthermore, although it will not be a condition
to closing, it may be necessary for us to obtain additional financing to fund a
portion of purchase price for the Hess acquisition at closing, which we may not
be able to satisfactorily obtain.  There can be no assurances that the Hess
acquisition will be consummated in the anticipated timeframe or at all.

 

If the Hess acquisition is not consummated under certain circumstances, we may
be required to forfeit a deposit under the purchase and sale agreement. 
Furthermore, our stock price could be negatively impacted if we enter into and
announce a purchase and sale agreement with Hess but fail to complete the
acquisition.

 

The offering of the Securities is not conditioned on the consummation of the
Hess acquisition.

 

The Hess acquisition involves risks associated with acquisitions and integrating
acquired assets, including the potential exposure to significant liabilities,
and the intended benefits of the Hess acquisition may not be realized.

 

The Hess acquisition involves risks associated with acquisitions and integrating
acquired assets into existing operations, including that:

 

·                                          our senior management’s attention may
be diverted from the management of daily operations to the integration of the
assets acquired in the Hess acquisition;

 

·                                          we could incur significant unknown
and contingent liabilities for which we have limited or no contractual remedies
or insurance coverage;

 

·                                          the assets acquired in the Hess
acquisition may not perform as well as we anticipate; and

 

·                                         unexpected costs, delays and
challenges may arise in integrating the assets acquired in the Hess acquisition
into our existing operations.

 

19

--------------------------------------------------------------------------------


 

Even if we successfully integrate the assets acquired in the Hess acquisition
into our operations, it may not be possible to realize the full benefits we may
anticipate or we may not realize these benefits within the expected timeframe.
If we fail to realize the benefits we anticipate from the Hess acquisition, our
business, results of operations and financial condition may be adversely
affected.

 

20

--------------------------------------------------------------------------------